              Case 4:20-cv-08088-HSG Document 14 Filed 02/03/21 Page 1 of 1



1    ROSLYN HEAD LYONS, Pro Se Plaintiff
     6132 Buena Venture Avenue
2
     Oakland, CA 94605
3    (510) 915-4293 (P)
     klons1@aol.com
4
                                 UNITED STATES DISTRICT COURT
5
                NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
6

7
     ROSLYN HEAD LYONS,                               Case No.: 20-cv-08088-HSG
8
                    Plaintiff,
9

     vs.                                              ORDER FOR LEAVE TO FILE ADR
10
                                                      STATEMENT SEVEN (7) DAYS LATE
11   ALAMEDA HEALTH SYSTEM,
12                  Defendant
13

14   Good case appearing, the motion is GRANTED. Plaintiff’s deadline to file her ADR
15
     Certification is extended to February 2, 2021.
16
            IT IS SO ORDERED.
17

18
     Date: 2/3/2021                                     ___________________________________
19                                                      HAYWOOD S. GILLIAM, JR.
                                                        United States Judge
20

21

22

23

24

25

26

27

28



     ORDER FOR LEAVE TO FILE ADR STATEMENT SEVEN (7) DAYS LATE

                                                                                        PAGE 1 OF 1
